Title: To Thomas Jefferson from Charles Lee, 7 August 1780
From: Lee, Charles
To: Jefferson, Thomas



Sir
Treasury Office August 7th. 1780

The Act of the Commonwealth of Virginia “for calling in and redeeming the Money now in circulation, and for emitting and funding new bills of Credit according to the resolution of Congress of the 18th. of March last,” has been submitted to the consideration of the Board, and is ordered to remain in this Office for their Direction.
They are happy in informing you that the States of New Hampshire, Massachusetts Bay, Connecticut, New York, New Jersey and Maryland have actually and unconditionally approved of and acceded to the resolution of Congress of the 18th. March last. In consequence of which, Bills of Credit have been prepared and transmitted to each of those States, except Maryland which will receive a supply in a short time. The Acts of the several States are here and dated in the manner following—Connecticut 13th. April, New Hampshire 29th. of April, Massachusetts bay 5th. May, New Jersey 9th. June, New York 15th. June and Maryland 28th. June.
I have the honor to be &c.,

Cha Lee Secy.

